DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "the first and second swept-back portions [being] symmetrically swept back at an angle of about 5 degrees to about 20 degrees" (of claim 7) and "the first lateral surface [being] curved" (of claim 16) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
It is noted that Fig. 7 shows an angle A. However, the angle A shown is about 40 degrees (i.e. nowhere near 5 to 20 degrees), and if it is supposed to correspond to the angle set forth in claim 7, the angle A shown does not portray what a blade having such an angle of 5 to 20 degrees would look like. Although drawings are not required to be to scale, Applicant may want to update the drawings to be more representative of the embodiment being claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 14 is objected to because it recites surfaces of the top portion "each face forward and downward" in lines 4-5. This is inconsistent with the top surface(s) shown and otherwise set forth in the disclosure. Claim 14 is being further examined as though "downward" reads as "upward" in line 5. Appropriate correction (or explanation) is required.
Claim 21 is objected to because it fails to end with a period. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 20 each recite "the tillage device is symmetrical around a plane defined by the leading edge..." However, such a symmetrical tillage device comprising a shank and a first transverse blade (as set forth in claim 11, from which claim 13 depends), as well as a second transverse blade (as set forth in claim 18, from which claim 20 depends), was neither described nor shown in the original disclosure. Therefore, claims 13 and 20 include new matter and are rejected under 35 U.S.C. 112(a). Claim 13 is being further examined as though "the tillage device" reads as "the transverse blade" in line 1. Claim 20 is being further examined as though "the tillage device" reads as "the first transverse blade" in line 1.
Claim 16 recites the first lateral surface (of the bottom portion) "is curved." However, the original disclosure neither describes nor shows a bottom surface of a transverse blade being curved. Therefore, claim 16 contains new matter and is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. Applicant’s cooperation is requested in correcting any further errors or indefinite language of which Applicant may become aware.
Claim 2 recites the limitation "the shank is configured to extend upward from the top surface;" in line 7. However, the shank is set forth in an intended use of the claimed device (see lines 2-3 of claim 2). Thus, it is unclear whether the shank is part of the claimed device and if the above limitation is actually required. Therefore, claim 2 is indefinite and rejected under 35 U.S.C. 112(b). Claims 3-10 are rejected because of their dependency on claim 2.
Claim 2 recites the limitation "the blade" in line 13 (twice). There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 5 recites the limitation "the first face" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second face" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the blade" in line. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Fig. 7 shows an angle of nearly (± 5 degrees) 40 degrees, which apparently corresponds to the claimed angle of "about 20 degrees." Such a discrepancy renders the term "about" indefinite because that shown is beyond a reasonable interpretation of the term.
Claim 17 recites the limitation "the top surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bottom surface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the transverse blade" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 19-21 are rejected because of their dependency on claim 18.
Claim 19 recites the limitation "the transverse blade" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the blade" in line. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 20 recites the limitation "the fracture blade" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livermore (US 3,085,635).

Regarding claims 2, 3, and 11, Livermore discloses a tillage device, comprising a shank (14) and a transverse blade (including 51) coupled to the shank, the transverse blade including:
a leading edge (including 53) configured to move through soil;
a top surface (of 52) and a bottom surface (of 52), wherein the top surface and the bottom surface meet at the leading edge; and
a center portion proximate a connection point of the shank (see figures),
wherein:
the shank extends upward from the top surface;
the top surface (of 52) is tapered away from the leading edge in an upward direction capable of creating a soil disruption in the upward direction (see figures) above the leading edge;
the bottom surface is tapered away from the leading edge in a downward direction (when positioned as such, that is when 53 is positioned at or near horizontal) capable of creating a soil disruption in the downward direction;
the bottom surface includes a first lateral face (first bottom 52) and a second lateral face (second bottom 52); and
wherein the first lateral face and the second lateral face each face forward (when positioned as set forth above) and downward (see figures) and are angled outward (see Fig. 9 in particular) away from the center portion of the transverse blade.

Regarding claims 4 and 12, Livermore discloses the leading edge (including 53) having first and second edge portions that are swept back from the center portion (see Fig. 5).

Regarding claims 5 and 14, Livermore discloses the top surface including a third lateral face (first top 52) and a fourth lateral face (second top 52); and
wherein the third lateral surface and the fourth lateral surface each face forward and upward (see figures) and are angled outward (see Fig. 9 in particular) away from the center portion of the transverse blade.

Regarding claims 6 and 13, Livermore discloses the transverse blade being symmetrical around a plane defined by the leading edge (51 being symmetrical about 53; see figures).

Regarding claim 7, Livermore shows first and second swept-back portions (of the leading edge 53) being symmetrically swept back at an angle of about 10 degrees relative to a centerline or plane in the direction of travel (see Fig. 3).

Regarding claim 8, Livermore discloses the transverse blade being capable of creating a V-shaped soil disruption (as 51 has a V-shape; see figures).

Regarding claim 10, Livermore discloses the transverse blade being both tapered and swept back from the leading edge (including 53), and tapers away from the center portion (see figures).

Regarding claim 15, Livermore discloses the first lateral surface (first bottom 52) being planar (see figures).

Claims 2-5, 7, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 4,446,927).

Regarding claims 2, 3, and 11, Robertson discloses a tillage device, comprising a shank (including 10 and/or 18) and a transverse blade (including 28) coupled to the shank, the transverse blade including:
a leading edge (along 28) configured to move through soil;
a top surface (including 26 and/or top surfaces of 28) and a bottom surface (including 30 and/or bottom surfaces of 28), wherein the top surface and the bottom surface meet at the leading edge (see Fig. 1); and
a center portion proximate a connection point of the shank (see figures),
wherein:
the shank extends upward from the top surface;
the top surface is tapered away from the leading edge in an upward direction (see figures) capable of creating a soil disruption in the upward direction above the leading edge;
the bottom surface is tapered away from the leading edge in a downward direction (when positioned as such, wherein the top surface is still capable of the above configuration) capable of creating a soil disruption in the downward direction;
the bottom surface includes a first lateral face (of first 30 and/or 28) and a second lateral face (of second 30 and/or 28); and
wherein the first lateral face and the second lateral face each face forward (when positioned as set forth above) and downward (see Figs. 1, 6) and are angled outward (see Fig. 6) away from the center portion of the transverse blade.

Regarding claims 4 and 12, Robertson discloses the leading edge (along 28) having first and second edge portions that are swept back from the center portion (see figures).

Regarding claims 5 and 14, Robertson discloses the top surface including a third lateral face and a fourth lateral face (including faces labeled 26); and
wherein the third lateral surface and the fourth lateral surface each face forward and upward (see figures) and are angled outward (see Figs. 2, 3, 5) away from the center portion of the transverse blade.

Regarding claim 7, Robertson discloses first and second swept-back portions (of the leading edge along 28) being symmetrically swept back at an angle of about 5 degrees to about 20 degrees relative to a centerline or plane in the direction of travel (see Fig. 2).

Regarding claim 8, Robertson discloses the transverse blade being capable of creating a V-shaped soil disruption (as the traverse blade has a V-shape; see figures).

Regarding claim 10, Robertson discloses the transverse blade being both tapered and swept back from the leading edge, and tapers away from the center portion (see figures).

Regarding claim 15, Robertson discloses the first lateral surface (including first bottom surface of 28) being planar.

Regarding claim 16, Robertson discloses the first lateral surface (including first 30) being curved (see Fig. 6).

Claims 2-5, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollimon et al. (US 6,276,463).

Regarding claims 2, 3, and 11, Hollimon discloses a tillage device, comprising a shank (including 1) and a transverse blade (including 2) coupled to the shank, the transverse blade including:
a leading edge (including 9) configured to move through soil;
a top surface (11) and a bottom surface (12), wherein the top surface and the bottom surface meet at the leading edge; and
a center portion proximate a connection point of the shank (see figures),
wherein:
the shank extends upward from the top surface;
the top surface is tapered away from the leading edge in an upward direction (see figures) capable of creating a soil disruption in the upward direction above the leading edge;
the bottom surface is tapered away from the leading edge in a downward direction (when positioned as such, wherein the top surface is still capable of the above configuration) capable of creating a soil disruption in the downward direction;
the bottom surface (12) includes a first lateral face and a second lateral face (delineated by the centerline at 20); and
wherein the first lateral face and the second lateral face each face forward and downward (when positioned as set forth above) and are angled outward (from the centerline at 20) away from the center portion of the transverse blade.

Regarding claims 4 and 12, Hollimon discloses the leading edge (9) having first and second edge portions that are swept back from the center portion (see Fig. 3a).

Regarding claims 5 and 14, Hollimon discloses the top surface (11) including a third lateral face and a fourth lateral face (delineated by the centerline at 20); and
wherein the third lateral surface and the fourth lateral surface each face forward and upward (see figures) and are angled outward away from the center portion.

Regarding claim 7, Hollimon discloses first and second swept-back portions (of the leading edge 9) being symmetrically swept back (as shown by Applicant) at an angle of approximately 13 degrees (see Fig. 3a and col. 5, lines 1-15).

Regarding claim 8, Hollimon discloses the transverse blade being configured to create a V-shaped soil disruption (as the traverse blade has a V-shape; see figures).

Regarding claim 10, Hollimon discloses the transverse blade being both tapered and swept back from the leading edge (including 9), and tapers away from the center portion (see figures).

Regarding claim 15, Hollimon discloses the first lateral surface (of 12) being planar (see figures).

Claims 2-5, 7-12, 14, 15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinlage et al. (US 7,568,439)

Regarding claims 2, 3, and 11, Steinlage discloses a tillage device, comprising a shank (including 34) and a transverse blade (including 90) coupled to the shank, the transverse blade including:
a leading edge configured to move through soil;
a top surface (see Fig. 4) and a bottom surface (see Fig. 3), wherein the top surface and the bottom surface meet at the leading edge; and
a center portion proximate a connection point of the shank (see figures),
wherein:
the shank extends upward from the top surface;
the top surface is tapered away from the leading edge in an upward direction (see figures) capable of creating a soil disruption in the upward direction above the leading edge;
the bottom surface is tapered away from the leading edge in a downward direction (see figures) capable of creating a soil disruption in the downward direction;
the bottom surface (of 90) includes a first lateral face and a second lateral face (on opposing sides of 80); and
wherein the first lateral face and the second lateral face each face forward and downward (see Figs. 2, 3) and are angled outward (see Fig. 5) away from the center portion of the transverse blade.

Regarding claims 4 and 12, Steinlage discloses the leading edge having first and second edge portions that are swept back from the center portion (see Fig. 4).

Regarding claims 5 and 14, Steinlage discloses the top surface (of 90) including a third lateral face and a fourth lateral face (see Fig. 4); and
wherein the third lateral surface and the fourth lateral surface each face forward and upward (see Figs. 2-4) and are angled outward away from the center portion.

Regarding claim 7, Steinlage discloses first and second swept-back portions (of the leading edge of 90) being symmetrically swept back at an angle of about 10 degrees relative to a centerline or plane in the direction of travel (see Fig. 4).

Regarding claim 8, Steinlage discloses the transverse blade being configured to create a V-shaped soil disruption (as the traverse blade has a V-shape; see figures).

Regarding claims 9 and 17, Steinlage discloses a receptacle (including 44) for crop-enhancing product, wherein the receptacle is positioned in a chamber between the top surface and the bottom surface (see Fig. 2).

Regarding claim 10, Steinlage discloses the transverse blade being both tapered and swept back from the leading edge (of 90), and tapers away from the center portion (see figures).

Regarding claim 15, Steinlage discloses the first lateral surface (of 90) being planar (see figures).

Regarding claim 18, Steinlage discloses the tillage device, as set forth above with respect to claims 2 and 11, further comprising a second transverse blade (including 92) coupled to the shank below the first transverse blade (see Figs. 2, 3).

Regarding claim 19, Steinlage discloses the tillage device, as set forth above with respect to claims 5 and 14, wherein the top surface of the first transverse blade (including 90) includes a third face and a fourth face (see Fig. 4);
wherein the third face and the fourth face are angled outward away (see figures) from the center portion of the transverse blade.

Regarding claim 21, Steinlage discloses the second transverse blade (including 92) coupled including:
a top surface (see Fig. 4) and a bottom surface (see Fig. 3), wherein the top surface and the bottom surface meet at a leading edge; and
a center portion proximate a connection point of the shank (see figures); and
wherein:
the shank is configured to extend upward from the top surface;
the bottom surface is tapered away from the leading edge in a downward direction (see figures) capable of creating a soil disruption in the downward direction;
the bottom surface (of 92) includes a first face and a second face (on opposing sides of 80); and
wherein the first face and the second face are angled outward (see Fig. 5) away from the center portion of the first transverse blade.

Claims 2-5, 8-12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Memory et al. (US 8,869,717)

Regarding claims 2, 3, and 11, Memory discloses a tillage device, comprising a shank (including 34) and a transverse blade (including 100) coupled to the shank, the transverse blade including:
a leading edge configured to move through soil;
a top surface (including 108, 110, 112, 114) and a bottom surface (of 106), wherein the top surface and the bottom surface meet at the leading edge; and
a center portion proximate a connection point of the shank (see figures),
wherein:
the shank extends upward from the top surface;
the top surface is tapered away from the leading edge in an upward direction (see figures) capable of creating a soil disruption in the upward direction above the leading edge;
the bottom surface is tapered away from the leading edge in a downward direction (see figures; particularly shown tapered downward in Figs. 3, 4) capable of creating a soil disruption in the downward direction;
the bottom surface includes a first lateral face and a second lateral face; and
wherein the first lateral face and the second lateral face each face forward and downward and are angled outward away from the center portion of the transverse blade to create an outward soil disruption from the blade when the blade is pulled through a soil profile.

Regarding claims 4 and 12, Memory discloses the leading edge having first and second edge portions that are swept back from the center portion (see Figs. 2, 5, 8).

Regarding claims 5 and 14, Memory discloses the top surface including a third lateral face (including 108 and/or 112) and a fourth lateral face (including 110 and/or 114); and
wherein the third lateral surface and the fourth lateral surface each face forward and upward and are angled outward away from the center portion (see figures).

Regarding claim 8, Memory discloses the transverse blade being configured to create a V-shaped soil disruption (as the traverse blade has a V-shape; see figures).

Regarding claims 9 and 17, Memory discloses a receptacle (including 129) for crop-enhancing product, wherein the receptacle is positioned in a chamber between the top surface and the bottom surface (see figures).

Regarding claim 10, Memory discloses the transverse blade being both tapered and swept back from the leading edge, and tapers away from the center portion (see figures).

Regarding claim 15, Memory discloses the first lateral surface (of 106) being planar (see figures).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Livermore in view of Steinlage.

Regarding claim 18, Livermore discloses the tillage device, as set forth above with respect to claims 2 and 11, above. Livermore does not explicitly disclose first and second transverse blades. Steinlage teaches a tillage device comprising a shank (including 34), a first transverse blade (including 90) coupled to the shank, and a second transverse blade (including 92) coupled to the shank below the first transverse blade.
Livermore and Steinlage are analogous because they both disclose tillage devices comprising transverse blades attached to shanks to be pulled through the soil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tillage device of Livermore with additional blade means as taught by Steinlage in order to shatter the soil and to avoid slabbing effect for reduced draft and reduced wear. (See Steinlage, col. 3.)

Regarding claim 19, Livermore discloses the tillage device, as set forth above with respect to claims 5 and 14, wherein the top surface of a transverse blade includes a third face (first top 52) and a fourth face (second top 52);
wherein the third face and the fourth face are angled outward (see figures) away from the center portion.

Regarding claim 20, Livermore discloses the transverse blade being symmetrical around a plane defined by the leading edge to create balanced forces above and below the blade (51 being symmetrical about 53; see figures).

Regarding claim 21, Livermore discloses a transverse blade (including 51) coupled including:
a top surface (of 52) and a bottom surface (of 52), wherein the top surface and the bottom surface meet at a leading edge (including 53); and
a center portion proximate a connection point of the shank (see figures); and
wherein:
the shank is configured to extend upward from the top surface;
the bottom surface is tapered away from the leading edge in a downward direction (when positioned as such, that is when 53 is positioned at or near horizontal) capable of creating a soil disruption in the downward direction; and
the bottom surface includes a first face (first bottom 52) and a second face (second bottom 52); and
wherein the first face and the second face are angled outward (see Fig. 9) away from the center portion of the transverse blade.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steinlage in view of Livermore.

Steinlage discloses the tillage device with respect to claim 18, as set forth above. Steinlage does not explicitly disclose the first transverse blade being symmetrical around a plane defined by the leading edge. Livermore teaches a tillage device including a transverse blade (including 51) being symmetrical around a plane defined by the leading edge capable of creating balanced forces above and below the blade (symmetrical about 53; see figures).
Steinlage and Livermore are analogous because they both disclose tillage devices comprising transverse blades attached to shanks to be pulled through the soil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tillage device of Steinlage with the symmetrical blade means as taught by Livermore for structure which is particularly efficient and durable in use. (See Livermore, col. 1.)




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Bennett (US 2,874,656) teaches the claimed subject matter when the limitation of the bottom surface being angled "outwardly away" is broadly interpreted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/29/22